Citation Nr: 1807737	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  12-31 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for post-traumatic stress disorder (PTSD) prior to September 20, 2015.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disabilities.


REPRESENTATION

Appellant represented by:	Stephen M. Vaughn, Attorney 



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas.  By a rating action in August 2010, the RO granted service connection for PTSD and assigned a 50 percent rating, effective September 9, 2009.  By a rating action in August 2014, the RO denied the Veteran's claim of entitlement to a TDIU.  He perfected timely appeal to the above decisions.  

In January 2015, the Board remanded the case to the RO for procedural development.  A supplemental statement of the case (SSOC) was issued in May 2015.  By a rating action in October 2015, the RO increased the rating for PTSD from 50 percent to 100 percent, effective September 20, 2015.  An SSOC was issued in September 2016.  


FINDINGS OF FACT

1.  Prior to September 20, 2015, the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: sleep impairment due to nightmares, depression, anxiety, increased anger, irritability, hypervigilance, disturbance of motivation and mood, and difficulty in establishing and maintaining relationships.  

2.  During the rating period prior to September 20, 2015, the Veteran's service-connected disabilities did not render him unable to secure or follow a substantially gainful occupation.  

3.  From September 20, 2015, the issue of entitlement to a TDIU is moot in light of the 100 percent rating assigned for the service-connected PTSD and because the Veteran's other service-connected disabilities, hearing loss and tinnitus, do not render him unemployable.  The Veteran's service connected disabilities did not render him unable to secure and follow a substantially gainful occupation prior to September 20, 2015.  

CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 percent, for the period prior to September 20, 2015, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).  

2.  The criteria for a TDIU, prior to September 20, 2015, are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.155, 3.340, 3.341, 4.16 (2017).  

3.  The as to the issue of entitlement to a TDIU from September 20, 2015, forward, is moot.  38 U.S.C. § 1114(s) (2012); 38 C.F.R. § 4.16(a) (2017)   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background & Analysis-Higher evaluations for PTSD.

The Veteran essentially contends that his PTSD has been severely disabling since the initial date of his claim; therefore, an initial higher rating is warranted.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v Mansfield, 21 Vet. App. 505 (2008).  

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

Historically, the Veteran's claim for service connection for PTSD (VA Form 21-526) was received in September 2009.  In a statement in support of the claim, dated in September 2009, the Veteran indicated that he had a very difficult time adjusting to normal life upon his return home from Vietnam.  The Veteran related that he had nightmares.  The Veteran indicated that loud noises and bumps still scared him and caused startling reaction.  The Veteran reported keeping a gun around the house in case something happens.  He stated that he has been married and divorced three times, and he has been arrested a few times for fighting.  The Veteran also reported that he has had difficulty keeping a job; he has had a dozen jobs since leaving service.  The Veteran also reported that he attempted suicide on a couple of occasions.  

Also submitted in support of the claim was a statement from B. R., dated in September 2009, who reportedly lives with the Veteran.  She indicated that while the Veteran is a wonderful person, he has some serious issues including anger, depression, sleep problems, fear, anxiety and being afraid.  

Submitted in support of the claim was a hospital report from North Texas Medical Center, which reflects that the Veteran was seen in August 2009 for evaluation of "altered mental status;" it was noted that the Veteran had a history of some psychiatric disorders and previous suicidal ideation.  He was found by his girlfriend and he had reportedly taken her medication.  The assessment was altered mental status, probable Xanax overdose, history of previous suicide ideation/attempt, and mild leukocytosis.  

The Veteran was afforded a VA examination in May 2010.  At that time, it was noted that the veteran did attempt suicide twice, and with one of these, he was unconscious for three days; the examiner observed that this may have also contributed to the current report of reduced concentration and short-term memory.  The Veteran related that he had not had suicidal thoughts since he has been on his current combination of medications and he said that the medications do help somewhat with his sleep.  On mental status examination, the examiner noted that his thought process was logical, coherent, and relevant.  His affect was blunted initially and over-controlled, but he became tearful when discussing his experiences in Vietnam.  He was well oriented to time, place, person, and situation.  Reasoning and judgment were good.  The Veteran described mild decline in concentration and short-term memory over the years, but long term memory is good.  This likely relates to normal aging, plus a history of significant alcohol intake.  The pertinent diagnoses were PTSD, chronic, moderately severe and major depressive disorder, recurrent, moderate.  He was assigned a Global Assessment of Functioning score of 45.  

The examiner stated that the Veteran is not considered unemployable due to these issues though, and his main problem with finding employment at this point has to do with his history of legal problems, as well as the poor economy.  He has been able to maintain fairly steady employment for many years as a truck driver, and at one point, he owned his own trucking company with up to 3 trucks working.  However, his anger outbursts, exaggerated startle, sleep disturbance, and intrusive thoughts about traumatic events have resulted in reduced reliability and productivity, even before the legal issues emerged.  

Also submitted were VA progress notes dated from December 1999 to August 2010, which show that the Veteran received ongoing clinical evaluation and treatment for symptoms of a psychiatric disorder, diagnosed as PTSD and major depressive disorder.  A mental health note, dated August 4, 2009, indicates that the Veteran was recently discharged' from a private psychiatric hospital for suicide intent, depression, and substance abuse and is high risk for suicide.  When seen in October 2009, it was noted that he was currently being monitored by the clinic suicide prevention coordinator; however, he denied any current suicidal/homicidal thoughts, plan or intent.  The pertinent diagnoses were PTSD, and major depressive disorder, recurrent, moderate; he was assigned a Global Assessment of Functioning score of 45.  Again in November 2009, the Veteran denied suicidal or homicidal ideations; he also denied any delusions or hallucinations.  His insight and judgment are good.  The assessment was PTSD.  When seen in January 2010, the Veteran reported that he continued to be irritable and had anger issues; he has withdrawn from his family.  He continued to have nightmares, hypervigilance and startled response and he felt depressed.  He was referred to a PTSD group and therapy.  

The Veteran underwent a DBQ examination in August 2014.  At that time, the Veteran reported that he and his wife are currently getting along "good;" he stated that he continued to socialize only with his family.  The Veteran reported having 2 friends who lived next door and visited.  The examiner noted that at the Veteran's last evaluation, he was working as a carpenter; he retired 3 years ago at age 62.  He has not had suicidal ideation for the past 3 years and does not want to kill himself.  He has not had homicidal ideation and no longer becomes violent when angry "because the medication keeps me on an even keel."  It was noted that the Veteran's current symptoms include sleep problems, depression, occasional crying spells and hopelessness.  He also reported having anxiety in crowds and is "jumpy" when there are loud noises.  

The examiner reported that the Veteran's PTSD was manifested by depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbance of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The examiner explained that because the Veteran's symptoms are co-mingled (PTSD and Depression), they cannot be separated.  The examiner noted that the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner stated that the PTSD symptoms described above cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  

VA progress notes dated from April 2008 to August 2016 show that the Veteran continued to receive clinical attention and treatment for symptoms of his PTSD.  During a clinical visit in October 2012, the Veteran denied suicidal or homicidal ideations; he also denied any delusions or hallucinations.  Insight and judgment were good.  In August 2015, the Veteran was seen for follow up evaluation of PTSD.  He was described as clean, neatly dressed, and well-groomed.  Behavior was cooperative and pleasant.  Speech was spontaneous, clear with appropriate volume and rate.  Mood was depressed.  Affect was blunted.  He was alert and oriented x4.  Recent and remote memory was intact.  Thought content was coherent, logical and goal-oriented.  No suicidal or homicidal ideation or intent was noted.  No evidence of auditory or visual hallucinations.  Thought process was linear.  Insight and judgment were fair.  The assessment was PTSD.  

The Veteran's service-connected PTSD was initially evaluated as 50 percent under Diagnostic Code 9411 (2017).  An evaluation of 50 percent is warranted for PTSD with occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See Id.   

A 70 percent evaluation is warranted for PTSD with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.   See Id.  

A 100 percent evaluation is warranted for PTSD with total occupational and social impairment, due to symptoms such as the following: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See Id.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  The rating agency shall also consider the extent of social impairment, but not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (b).  

Moreover, the list of symptoms under the rating criteria is meant to be examples of the symptoms that would warrant the evaluation, but they are not meant to be exhaustive.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders.  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, and that a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  

In assessing the evidence of record, it is also important to note that the Global Assessment of Functioning (GAF) Scale reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the DSM-IV).  A score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242-44 (1995).  A score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). Id.  A score of 61 to 70 is defined as some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Id.  

After review of the evidentiary record, the Board finds that the criteria are not met for an initial rating in excess of 50 percent for PTSD for the period prior to September 20, 2015.  Significantly, the Board finds that the Veteran's PTSD symptoms established by the evidence of record are not the equivalent in severity to those associated with a 70 percent disability rating causing problems such as deficiencies in most areas.  In this regard, the Board finds that, prior to September 20, 2015, the evidence shows that the Veteran's PTSD was characterized by depression, anxiety, chronic sleep impairment, nightmares, irritability, hypervigilance, suspiciousness, disturbances in motivation and mood, and difficulty and difficulty in establishing and maintaining effective work and social relationships.  While the examiners assigned GAF scores of 45, the other evidence of record provides a less disabling state.  Significantly, following a mental health assessment in October 2009, the examiner assigned a GAF score of 45; he described the Veteran's PTSD and major depressive disorder as being in the moderate range of severity.  Similarly, while the May 2010 VA examiner assigned a GAF score of 45, which would signify a serious impairment, he stated that the Veteran's "anger outbursts, exaggerated startle, sleep disturbance, and intrusive thoughts about traumatic events have resulted in reduced reliability and productivity, even before the legal issues emerged."  These records reflect a moderate level of PTSD symptoms, which is consistent with the 50 percent rating assigned prior to September 20, 2015.  

As opposed to the more serious symptoms contemplated by a 70 percent rating, the Board finds that prior to September 20, 2015, the Veteran's PTSD has been manifested by more symptoms either listed or of like kind to those listed in the criteria for ratings less than 50 percent, to include nightmares, avoidant behaviors, depressive symptoms, anxiety, social isolation, strained personal relationships, hypervigilant behavior, chronic sleep disturbance, and difficulty concentrating.  

Although the Veteran endorsed thoughts of suicide in the recent past, and while he reportedly attempted suicide twice in the past, he denied having any suicidal or homicidal ideation at the time of his May 2010 and August 2014 examinations.  Moreover, the majority of the Veteran's treatment records are negative for any suicidal ideation, and while he has reported occasional suicidal thoughts throughout his medical history, he consistently denies any plan or intent to follow through with these thoughts.  The record does not show that the suicidal thoughts resulted in impairment during this time frame.  Given that the rating is to be assigned, not solely on the presence or absence of particular symptoms, but rather, the frequency, severity, and duration of such symptoms, the Board finds that the single suicidal gesture  in August 2009 more closely analogous to that contemplated by his current 50 percent rating.  Vazquez-Claudio, 713 F.3d at 117. 

The Board also finds that the Veteran's PTSD symptoms cause occupational and social impairment to at least some degree.  However, the Veteran's symptoms of PTSD are not shown to be sufficiently severe to have resulted in occupational and social impairment with deficiencies in most areas.  Given the frequency, nature, and duration of those symptoms, the Board finds that they result in no more than occupational and social impairment with reduced reliability and productivity.  The examination reports from May 2010, August 2014, and the treatment notes prior to September 2015 show that he did not have deficiencies in most areas or that his symptoms were those found in the criteria for the 70 percent or 100 percent ratings, or of similar kind.  For this reason, the Board concludes that the preponderance of evidence is against a finding that his PTSD approximated the criteria for a rating higher than 50 percent for the period prior to September 20, 2015.  

In light of the foregoing, the Board concludes that the preponderance of evidence is against a finding that the Veteran's PTSD symptoms are of such severity to warrant a rating of 70 percent or higher.  Accordingly, the Board concludes that the Veteran does not meet or nearly approximate the level of disability required for an evaluation in excess of 50 percent for his PTSD; hence, entitlement to a schedular rating higher than 50 percent, prior to September 20, 2015, must be denied.  

Extraschedular Consideration.

According to VA regulations, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321 (b) (1); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).   

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected PTSD are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, to his level of social and occupation impairment.  Specifically, the Veteran primarily reports depressed mood, anxiety, difficulty sleeping, nightmares, social withdrawal, irritability and difficulty in establishing and maintaining effective work and social relationships, all resulting in reduced reliability and productivity.  As discussed above, the 50 percent rating is adequate to fully compensate for these symptoms and are contemplated by the rating criteria.   

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun need not be addressed.  The Board therefore has determined that referral of these disabilities for extraschedular consideration pursuant to 38 C.F.R. § 3.321 (b) (1) is not warranted.  


II.  Factual background & Analysis-TDIU.

Total disability ratings for compensation may be assigned, where the scheduler rating is less than total, and the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service connected disabilities.  38 C.F.R. § 4.16(a).  Total disability is considered to exist when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retention of substantially gainful employment.  38 C.F.R. § 4.16 (a).  If there is only one disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).  

It is the established policy of the Department of Veterans Affairs that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of § 4.16.  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.

Prior to September 20, 2015, the Veteran was service-connected for PTSD, evaluated as 50 percent disabling; for bilateral hearing loss, evaluated as noncompensable; and for tinnitus, evaluated as 10 percent disabling.  Hence, his combined rating was 60 percent during this period.  38 C.F.R. § 4.25 (2017).  Therefore, the Veteran did not meet the minimum schedular criteria for a TDIU.  38 C.F.R. § 4.16 (a).  

Furthermore, for the Veteran to prevail on his claim for TDIU, the record must reflect that he is precluded from engaging in substantially gainful employment consistent with his education and occupational experience, due solely to his service-connected disabilities.  The sole fact that the Veteran claimant is unemployed or has difficulty obtaining or following employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether she can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Advancing age, any impairment caused by conditions that are not service-connected, and prior unemployability status must be disregarded when determining whether a veteran currently is unemployable.  38 C.F.R. § 4.16 (a).  

Here, on his TDIU application (VA Form 21-8940), dated in June 2015, the Veteran indicated that his service-connected PTSD prevented him from securing or following any substantially gainful occupation.  He indicated that he became too disabled to work in November 2010, and he left his last job because of his PTSD.  The Veteran indicated that he last worked as a laborer in November 2010.  He also indicated that he had a year of college education and had no other education or training.  

During his May 2010 VA examination, the examiner stated that the Veteran is not considered unemployable due to these issues though, and his main problem with finding employment at this point has to do with his history of legal problems, as well as the poor economy.  He has been able to maintain fairly steady employment for many years as a truck driver, and at one point, he owned his own trucking company with up to 3 trucks working.  In August 2014, the examiner stated that, when he was working, the Veteran was argumentative and he difficulty with anger issues; however, he was currently retired.  

The medical evidence, as well as statements from the Veteran and his family, dated prior to September 20, 2015, show the Veteran's symptoms of depressed mood, mood swings, anxiety, nightmares, chronic sleep impairment, irritability, exaggerated startle response, hypervigilance, hyperarousal, avoidance behaviors,  and social withdrawal.  

After carefully reviewing the pertinent evidence of record, the Board finds that the probative evidence does not reflect that the Veteran was unable to secure or follow a substantially gainful occupation due to his service-connected disabilities, prior to September 20, 2015.  In arriving at this conclusion, the Board recognizes that the Veteran's service-connected PTSD had moderate impact on his occupational functioning.  

Significantly, the record reflects that he left his last job in November 2010, but he did not leave the job because of his service-connected disabilities.  Rather, during the May 2010 VA examination, the examiner stated that the Veteran is not considered unemployable due to issues related to his PTSD, and his main problem with finding employment at this point has to do with his history of legal problems, as well as the poor economy.  He noted that the Veteran has been able to maintain fairly steady employment for many years as a truck driver, and at one point, he owned his own trucking company with up to 3 trucks working.  Moreover, during the August 2014 DBQ examination, the examiner noted that at the Veteran's last evaluation, he was working as a carpenter; he retired 3 years ago at age 62.  

The Board considered the lay statements of record in regard to the Veteran's PTSD symptoms causing social impairment.  The Board finds these statements are largely consistent with the findings that the Veteran's symptoms of PTSD were only moderately affecting his functioning.  

As such, the probative evidence of record does not establish that the Veteran was unable to secure or follow substantially gainful employment, consistent with his educational and occupational experience, due to his service-connected disabilities. The Board notes that the Veteran finished high school and has one year of college.  Although the record reflects that the Veteran's work history involved occupational settings involving working as a truck driver and as a carpenter, the file contains no evidence that the Veteran would have been unable to secure and maintain substantially gainful employment of similar type due to his service-connected PTSD, hearing loss, or tinnitus.  Accordingly, a TDIU is not warranted.  

For the period since September 20, 2015, the Veteran's PTSD has been rated as 100 percent (total) disabling.  His other service connected disabilities are bilateral hearing loss rated noncompensable and tinnitus rated 10 percent disabling.  There is no indication that either of those or both of those disabilities render him unemployable.  Hence, entitlement to TDIU is moot for the period beginning on September 20, 2015.  See 38 U.S.C.A. § 1114(s).  

In sum, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to a TDIU prior to September 20, 2015 is denied.  See 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

From September 20, 2015, a 100 percent disability rating has been in effect for PTSD.  Therefore, the claim of entitlement to a TDIU is moot.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

ORDER

An initial rating in excess of 50 percent for PTSD, prior to September 20, 2015, is denied.  

Entitlement to TDIU prior to September 20, 2015, is denied.  

The appeal as to the issue of entitlement to a TDIU from September 20, 2015 is dismissed.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


